     Case 1:20-cv-00561-DAD-EPG Document 16 Filed 07/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGELIO MAY RUIZ,                                   No. 1:20-cv-00561-DAD-EPG (PC)
12                        Plaintiff,
13            v.                                          ORDER DENYING PLAINTIFF’S
                                                          RENEWED MOTION TO PROCEED IN
14    A. LEYVA, et al.,                                   FORMA PAUPERIS AND DISMISSING
                                                          ACTION FOR FAILURE TO PAY THE
15                        Defendants.                     REQUIRED FILING FEE AND FAILURE TO
                                                          OBEY A COURT ORDER
16
                                                          (Doc. No. 15.)
17

18           Plaintiff Rogelio May Ruiz is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983. On June 4, 2020, following a de novo review of the case, the

20   undersigned adopted the assigned magistrate judge’s April 21, 2020 findings and

21   recommendations and ordered plaintiff to pay the required filing fee in full within 21 days in

22   order to proceed with this action. (Doc. No. 14.) The court also warned plaintiff that failure to

23   pay the filing fee would result in dismissal of this action. (Id. at 3).

24           More than twenty-one (21) days have now passed since this court’s June 4, 2020 order,

25   and plaintiff still has not paid the required filing fee. Instead, he has renewed his motion to

26   proceed in forma pauperis and requested the appointment of counsel on his behalf. (Doc. No.

27   15). In his motion, plaintiff argues that he moved for reconsideration in two of the cases that the

28   court counted as “strikes,” and that the court should thus permit him to proceed in forma
                                                         1
     Case 1:20-cv-00561-DAD-EPG Document 16 Filed 07/14/20 Page 2 of 2

 1   pauperis. (Id. at 1.) A review of the dockets in plaintiff’s prior cases that were dismissed and

 2   counted as “strikes” reveals that plaintiff moved for reconsideration in Ruiz v. Curry, 1:17-cv-

 3   01407-DAD-SKO (PC) (E.D. Cal. Feb. 25, 2019), and in the appeal from the dismissal order,

 4   Ruiz v. Curry, No. 19-16456 (9th Cir. Nov. 22, 2019). Both of plaintiff’s motions for

 5   reconsideration were denied however, leaving all three “strikes” in place. Plaintiff has thus

 6   presented no basis for this court to grant his renewed motion to proceed in forma pauperis.

 7          Accordingly:

 8          1.      This action is dismissed without prejudice due to plaintiff’s failure to comply with

 9                  a court order, his failure to prosecute this action, and his failure to pay the required

10                  filing fee;

11          2.      Plaintiff’s motion to proceed in forma pauperis and request for an attorney (Doc.

12                  No. 15) is denied;

13          3.      The Clerk of Court is directed to close this action; and

14          4.      No further filings will be entertained in this closed case.

15   IT IS SO ORDERED.
16
        Dated:     July 14, 2020
17                                                      UNITED STATES DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                        2
